Citation Nr: 0028857	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-42 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of excision of the septal papilloma with left 
rhinotomy.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right shoulder injury with impingement 
syndrome status post right distal clavicle resection and 
acromioplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
May 1985.  The veteran also served as a member of the South 
Carolina Army National Guard.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

A June 1996 rating decision granted service connection for 
residuals of excision of the septal papilloma with left 
rhinotomy as noncompensable, and the August 1997 rating 
decision continued the noncompensable evaluation.  

A March 1996 rating decision granted service connection for 
residuals of a right shoulder injury with impingement 
syndrome.  The December 1996 rating decision granted a 
temporary total rating for convalescence for residuals of a 
right shoulder injury with impingement status post 
acromioplasty from October 1996 decreased to 10 percent since 
February 1997.  The August 1997 rating decision increased the 
evaluation to 20 percent since May 1995, 100 percent since 
October 1996, and 20 percent since April 1997.  The November 
1997 rating decision continued the 20 percent evaluation.  

The March 1999 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  



FINDINGS OF FACT

1.  The new rating criteria in effect for diseases of the 
nose and throat since October 1996 is more favorable to the 
veteran.  

2.  The veteran had 9 surgeries since October 1986 to remove 
papillomas from his left nasal passage.  He currently has 3-4 
nosebleeds each week and a rotten smelling discharge from his 
nose that alienates coworkers.  

3.  The veteran has limitation of motion of his right arm to 
midway between his right side and shoulder level.  

4.  The veteran last worked as a critical care nurse in 
October 1999 because his right shoulder disability prevents 
him from performing cardiopulmonary resuscitation or lifting 
patients.  

5.  The veteran currently relies upon the use of his left 
hand to work part-time as a massage therapist.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for residuals of excision of the septal papilloma with 
left rhinotomy prior to October 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 
4.97, Diagnostic Codes 6502 and 6522 (1999) (effective 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1996) (effective prior to October 7, 1996).  

2.  The criteria are met for a 30 percent rating for 
residuals of excision of the septal papilloma with left 
rhinotomy since October 7, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.97, 
Diagnostic Codes 6502 and 6522 (1999) (effective October 7, 
1996); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996) 
(effective prior to October 7, 1996).  

3.  The criteria are met for a 30 percent rating for 
residuals of a right shoulder injury with impingement 
syndrome status post right distal clavicle resection and 
acromioplasty. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5201, 
5202, and 5203 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial compensable evaluation
for residuals of excision of the septal papilloma with left 
rhinotomy

The claim for an initial compensable evaluation is well 
grounded.  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The claim will be decided on the evidence of record because 
the VA fulfilled its duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The RO obtained service medical records and medical records 
from the identified health care providers.  The veteran 
received a VA examination, filed numerous lay statements with 
the RO, and provided sworn testimony at hearings.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VA's General Counsel held that if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (2000).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

An initial compensable rating is not warranted under the new 
criteria of Diagnostic Code 6502 because the medical evidence 
does not show 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  Traumatic 
deviation of the nasal septum, with 50-percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999) (effective October 7, 
1996).  In December 1999, a VA examiner noted a history of 9 
previous surgeries to remove papillomas from the veteran's 
left nasal passage because of bleeding and an unspecified 
amount of obstruction with a foul odor.  In January 1998, 
however, the veteran's symptoms were minimal, and the 
November 1999 computed tomography scan showed that all of the 
sinuses were perfectly clear.  Accordingly, an initial 
compensable rating is not warranted under the new criteria of 
Diagnostic Code 6502.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).  

Likewise, an initial compensable rating is not warranted 
under the old criteria of Diagnostic Code 6502 because the 
medical evidence does not show marked interference with 
breathing space.  Traumatic deflection of the nasal septum, 
with marked interference with breathing space, warrants a 10 
percent evaluation.  Traumatic deflection of the nasal 
septum, with only slight symptoms, warrants a noncompensable 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1996) 
(effective prior to October 7, 1996).  In January 1998, the 
veteran's symptoms were minimal, and the November 1999 
computed tomography scan showed that all of the sinuses were 
perfectly clear.  

Residuals of excision of the septal papilloma with left 
rhinotomy may also be evaluated, on an analogous basis, under 
the new criteria for allergic or vasomotor rhinitis, 
effective since October 7, 1996.  When a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (1999).  

A 30 percent evaluation is warranted since October 7, 1996, 
under the new criteria of Diagnostic Code 6522.  Allergic or 
vasomotor rhinitis, with polyps, warrants a 30 percent 
evaluation.  Allergic or vasomotor rhinitis, without polyps 
but with greater than 50-percent obstruction of nasal passage 
on both sides or complete obstruction on one side, warrants a 
10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (1999) (effective October 7, 1996).  In December 1999, a 
VA examiner noted a history of 9 surgeries since an initial 
surgery in October 1986 to remove papillomas from the 
veteran's left nasal passage, and in July 1998, the veteran 
and his wife testified that the growths constantly 
reappeared.  Snoring and frequency of nosebleeds made clear 
when the growths had returned.  The veteran testified that he 
experienced nosebleeds 3-4 times weekly and a rotten smelling 
discharge from his nose that alienated coworkers.  In 
September 1994, a VA examiner related the veteran's 
epistaxis, or nosebleeds, to apparent nasal papillomas.  

An initial compensable rating is not warranted prior to 
October 7, 1996.  A 30 percent evaluation is warranted since 
October 7, 1996.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
the criteria of Diagnostic Code 6502, the veteran has not 
been prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder injury with impingement syndrome status 
post right distal clavicle resection and acromioplasty

The claim for a rating in excess of 20 percent is well 
grounded because the veteran alleges that his disability has 
increased in severity.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The claim will be decided on the evidence of record because 
the VA fulfilled its duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The RO obtained service medical records and medical records 
from the identified health care providers.  The veteran 
received VA examination, filed numerous lay statements with 
the RO, and provided sworn testimony at a hearing.  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

An increased rating to 30 percent is warranted under the 
criteria of Diagnostic Code 5201.  Limitation of motion to 25 
degrees from the side warrants a 40 percent evaluation for 
the major arm.  Limitation of motion to midway between the 
side and shoulder level warrants a 30 percent evaluation for 
the major arm.  Limitation of motion at the shoulder level 
warrants a 20 evaluation for the major arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1999).  

In February 2000, a VA examiner stated that the veteran was 
right-handed.  His worst range of motion since April 1997 was 
internal rotation only to the ischial tuberosity, external 
rotation to about 40 degrees, total active elevation to about 
70 degrees, and passive elevation to about 100 degrees with 
considerable pain in February 2000.  Total active elevation 
to only 70 degrees limited motion of the veteran's right arm 
to midway between his right side and shoulder level, and 
external rotation to 40 degrees fell well short of the normal 
90 degrees external rotation.  See 38 C.F.R. § 4.71, Plate I 
(1999).  In addition, a February 1998 VA examiner stated that 
the veteran was severely limited in range of motion of the 
right shoulder.  

The veteran's additionally disabling functional loss and pain 
further support an increased rating to 30 percent.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In December 1999 and January 2000, right 
shoulder pain prevented the veteran from performing 
cardiopulmonary resuscitation or lifting and positioning 
patients, which was required for his work as a critical care 
nurse.  In March 1997, another VA examiner stated that the 
veteran should not lift more than 25 pounds with his right 
arm.  He last worked as a nurse in October 1999 because of 
right shoulder pain.  Now, he worked part-time as a massage 
therapist.  He relied on his left hand for much of the work, 
which right shoulder pain limited to 6-8 hours per week.  In 
December 1999, the examiner noted that the veteran had flare-
ups of pain lasting 1-2 days after increased use of his right 
arm, and externally rotating the right shoulder caused pain.  
In February 2000, the veteran's right shoulder was tender to 
palpation at the acromioclavicular joint, and he had 
considerable pain on passive elevation to 100 degrees.  The 
examiner opined that the veteran's right shoulder would cause 
difficulty in his occupation as a nurse because he could not 
lift objects or position patients, and the veteran complained 
of excess fatigability.  

A 40 percent evaluation is not warranted because the medical 
evidence does not show limitation of motion of the right 
shoulder to 25 degrees from the veteran's right side or show 
crepitation, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, instability 
of station, disturbance of locomotion, or interference with 
sitting and standing.  Accordingly, a 30 percent rating is 
warranted for limitation of motion of the right shoulder.  

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Code 5202 because the medical evidence 
does not show malunion of the humerus with marked deformity, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, or fibrous union, nonunion, or loss of head of the 
humerus.  Loss of head of the humerus (flail shoulder) 
warrants an 80 percent evaluation in the major arm.  Nonunion 
of the humerus (false flail joint) warrants a 60 evaluation 
in the major arm.  Fibrous union of the humerus warrants a 50 
evaluation in the major arm.  Recurrent dislocation of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, warrants a 30 evaluation 
in the major arm.  Recurrent dislocation of the humerus at 
the scapulohumeral joint, with infrequent episodes and 
guarding of movement only at the shoulder level, warrants a 
20 evaluation in the major arm.  Malunion of the humerus, 
with marked deformity, warrants a 30 evaluation in the major 
arm.  Malunion of the humerus, with moderate deformity, 
warrants a 20 evaluation in the major arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1999).  In July 1998, the 
veteran's wife testified that she frequently popped the 
veteran's right shoulder back into place, and in January 
2000, the veteran told the VA examiner that his friends had 
done the same at least three times.  The February 2000 VA 
examiner noted, however, that a true dislocation had not been 
documented by x-rays.  Accordingly, a rating higher than 20 
percent is not available under the criteria of Diagnostic 
Code 5202.  

A rating higher than 20 percent is not available under the 
criteria of Diagnostic Code 5203.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1999).  
Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(1999).  The evidence does not show that 
these two service-connected disabilities markedly interfere 
with employment or cause frequent hospitalizations.  In April 
1999, the veteran alleged that employers lost interest in 
hiring him for construction or electrical plant work once 
they learned of his right shoulder problems.  Yet, the 
veteran worked as a critical care nurse until October 1999 
and since then has worked part-time as a massage therapist.  
He also indicated to the January 2000 examiner that he 
performs martial arts.  The evidence does not show that the 
veteran's service-connected disabilities preclude him from 
working in other occupations in the medical or martial arts 
fields.  


ORDER

Entitlement to an initial compensable evaluation for 
residuals of excision of the septal papilloma with left 
rhinotomy prior to October 7, 1996, is denied.  

Entitlement to a 30 percent evaluation is granted for 
residuals of excision of the septal papilloma with left 
rhinotomy since October 7, 1996, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  

Entitlement to a 30 percent evaluation is granted for 
residuals of a right shoulder injury with impingement 
syndrome status post right distal clavicle resection and 
acromioplasty, subject to the controlling laws and 
regulations governing the payment of monetary awards.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

